Case 4:17-cv-11260-TGB-RSW ECF No. 108-2 filed 12/17/19   PageID.10452   Page 1 of 5




             EXHIBIT A
Case 4:17-cv-11260-TGB-RSW ECF No. 108-2 filed 12/17/19       PageID.10453       Page 2 of 5


                   IN THE UNITED STATES DISTRICT COURT
                                                                    ^J.      O
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

   PESHEILA G HQWLETT,

                 Plaintiff,                        CIVIL NO. 17-11260
                                                   Hon. Terence Q. Berg
                 v.
                                                   Mag. R. Steven Whalen
   CITY OF WARREN; COMMDESSIQNBR JERE
   GREEN, acting inhis individual capacity; LT.
   LAWRfiNCE       GARDNER;           SHAWN
   JOHNSON; DAWN MCLANE; BARBARA
   BEYER; ANWAR KHAN; DABRIN LABIN;
    WILLIAM ROSS; KEVIN BARNffiLL;
    PAUL HOUTbS; SGOTT TAYLOR
                  Defendajrt$.


    Leonard MungQ
                                        Ronald G. Aeho (P23$13)
    The Mungo Law Firm,
                                        Elizabeth Rte-O'Donnell (P41529)
    Attorneys for Plaintiff             James &.Acho(P62175)
    333 W. Fort St.
                                        Cumrnings, McClorey, Davis, &Acho, PLC
    Suite 150b
                                        Attorneys for Defendants City of Warren,
    Detroit, MI 48226 =
                                        Green, Gardner, Johnson, McLane, Khan,
    (313) 963-0407
                                        Jfco&s, Barnhili, floutos, and Taylor, only
     (313) 963-0200 (fax)               33900 Schoolcraft, tivonfe, MI 48150
     MungOll6@msn.com                   (734) 261-2400 / (734) 261^2400 (Fax)
                                        racho@cnida4aw.corn
                                        jaeho@crnda4aw*com

                                         EthanVinson (P26608)
                                         City ofWarren, City Attorney
                                         Co-Counselfor pefendaiits
                                         ICitv Square, Suite 4Q0
                                         Warren, MI 48093-5390
                                         (§£$) 574-46711 (586) 574-4530 (Fax)
                                         evinson@0ityQfwarre)puQrg..
Case 4:17-cv-11260-TGB-RSW ECF No. 108-2 filed 12/17/19             PageID.10454     Page 3 of 5


                      AFFIDAVIT OF GREGORY A. MURRAY

   STATE OF MICHIGAN)
                                 )SS

   COtJNTY OF &IACOMB)


          I, Gregory A. Murray, being first duly sworn, state that the following is true
    and accurate to the best of my knowledge and belief, and ifcalled to testify will state
    the following:

       1. I am an African American male.

       2. I served as the Diversity Coordinator for the City of Warren from January 6,
           2017 to December 8,2017, approximatelyU months..
       3. During mat period of time, Ideveloped the opinion that the City of Warren
           Was vulnerable to federal intervention and oversight due to its history of, and
           the outcomes associated with, racially discdminatory employment practices.
        4. In my opinion, the Mayor of the City of Warren, Mayor Fouts, is tone deaf
           and disingenuous, (i. e. not genuinely interested in adopting P*actioes
           necessary to address racial diversity within city government), and $ afraid
           to, ki will not take the necessary steps to, reverse racially discriminatory
           employment practices within city government.
        5 In my opinion, the Police Commissioner, Jere Green, was not an advocate of
          diversity and was comfortable withithe lack of mversity within the ranks of
           theWarren Police Department.
        6. The City of Warren has ahistory oftaking delayed disciplinary action after
           its employees engaged in racially fflscrimmatpry and otherwise facially
            inappropriate conduct

         7 Although Barbara Beyer admitted responsibility for her repeated use of the
           racially derogatory word, 'fNigger," in the presence of Officer De&eila
            Howtett, no definitive disciplinary actionWas imposed against her until
            several weeks after the incident, t participated inmeetings where the
            purpose of themeeting was to discuss disciplinary action regarding Ms,
            Beyer's behavior. Subsequently, disciplinary action that I recommended
Case 4:17-cv-11260-TGB-RSW ECF No. 108-2 filed 12/17/19          PageID.10455       Page 4 of 5


         against Beyer included an unpaid two-week suspension that was imposed
         only after shehad received her annual longevity (bonus) check.

      8. Mayor Fonts stated to me that Police Commissioner jere Green was not
         interested in diversity and that Commissioner Green told Fouts that blacks
         couldn't pass thenecessary tests or the background investigation in order to
         become police Officers with the city ofWarren.
      9. After the Barbara Beyer incident, wherein Beyer repeatedly used theracially
         derogatory word "Nigger" inOfficer Desheila Hewlett's presence, the
         Police Commissioner and other city officials held a meetingwherein they
         discussed strategies fpr #screditing Desheila Hewlett after she filed her
          lawsuit against me City of Warren.

       10.Jn writing, I asked Mayor Fonts to fully fund the Office ofDiversity with
          properresources and staff inorder be effective in implementing diversity
          programs Within thecity of Warren and he denied the request

       1LMayOr Fonts told meonmore than one occasion that diversity would be
          placed on the back burner for two years until after the 2019 Mayoral election
          for the city ofWarren- This decision greatly concerned me. I made attempts
          to meet with the Mayor to discuss this matter, but he avoided doing so.
       12.When I attempted to organize adiversity committee within city government,
          Mayor Fouts directed me to stop because people on the committee had
          called for his resignation $nd further that he feared abacklash from the
          White residents ofthe City ofWarren ifthe city aggressively promoted
          racial diversity. Mayor Fouts expressed to me that he did not believe the
          climate inWarren was ready for racial diversity within the workforce.

       13.A regulatory training ofappointees was conducted and video recorded
          wherein Mayor Fouts m#te disparaging comments about people with
          Tourette*s syndrome. Mayor Fonts ordered me to destroy the recordings of
          that training. I partially complied.

       14,On October 24,2017,1 gave Mayor Fouts my resignation letter in an attempt
          to force Mayor Fouts to re-commit to aprogram Of diversity within the City
          ofWarren. On November 9,2017, the Mayor Fouts rejected my resignation
          letter* and asked me tostay on. 1agreed to do so, and considered the issues
          associated with the reason for the submission of my resignation resolved and
           closed.
Case 4:17-cv-11260-TGB-RSW ECF No. 108-2 filed 12/17/19            PageID.10456       Page 5 of 5


      15.Thereafter, I continued my efforts to fully implement diversity within the
           City of Warren governmental departments. I made written
           recommendations to the Mayor regarding next steps in identifying and
           applying best practices relative to advancing diversity ^vithin Warren's
           municipal workforce. The Mayor rejected every recommendation.
         16. It is my opinion that Mayor Fouts.hired me as the city's Diversity
            Coordinator as window dressing and merely apolitical calculation, to give a
            false impression that he and the city government was interested in abating
            discrimination based on race within Warren city government I could not
            accept this fascade, which is what motivated me to resign in October 2017.


    FURTHER AFFIANT SAYETH NOT




    Subscribed and sworn (or affirmed) before me,

    thi3Xl^Hftynf^^JtC,rrv;\ *aNotary JPUblic
    in




                   (signature)
                 NotaryPublic

     My Commission expires on (j\\^ |Pfr-
